Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the nine monthsended September 30, 2015 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 227,532,629 Add: Interest on indebtedness (excluding capitalized interest) 178,226,457 Amortization of debt related expenses ) Portion of rents representative of the interest factor 6,053,697 402,402,864 Distributed income from equity investees 149,140,994 Pretax earnings from continuing operations, as adjusted $ 551,543,858 Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ 182,010,913 Preferred dividend factor 44,911,664 Amortization of debt related expenses ) Portion of rents representative of the interest factor 6,053,697 Combined fixed charges and preferred stock dividends $ 220,019,200 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.5
